FORBEARANCE AGREEMENT
 
This FORBEARANCE AGREEMENT is dated as of March 4, 2010 (the “Effective Date”),
by and among DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP and FORTRESS CREDIT
OPPORTUNITIES I LP, collectively (“Lender”), and SUMMIT HOTEL PROPERTIES, LLC a
South Dakota limited liability company, as borrower (“Borrower”), each SHP
Subsidiary signatory hereto, and The Summit Group, Inc. (“Guarantor” together
with Borrower and each SHP Subsidiary, collectively, the “Borrower Parties” and
each a “Borrower Party”).
 
RECITALS
 
A.           Borrower and Fortress Credit Corp. (“Initial Lender”) entered into
that certain Loan Agreement, dated as of March 5, 2007 (the “Loan Agreement”),
pursuant to which Initial Lender made a loan (the “Loan”) to Borrower in the
principal amount of up to Ninety-Nine Million, Seven Hundred Thousand and 00/100
Dollars ($99,700,000), following which, Initial Lender assigned its interest as
lender to Lender
 
B.           The Debt is due and payable in full as of the Scheduled Maturity
Date of March 5, 2010 (the “Maturity Event”).
 
C.           Borrower, the SHP Subsidiaries, The Summit Group, Inc. and Lender
have executed a non-binding letter dated February 24, 2010 outlining the
proposed terms and conditions for the potential modification and extension of
the Loan and are negotiating definitive documents evidencing such potential
modification and extension.
 
D.           Lender is willing to temporarily forbear from the exercise of
Lender rights and remedies under its Loan arising as a result of the Maturity
Event for a period of time, and on such terms and conditions, as set forth in
this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Borrower (collectively, the
“Parties”) hereby agree as follows:
 
ARTICLE 1
 
RECITALS AND DEFINITIONS
 
SECTION 1.1  Definitions; Controlling Document.  The following terms shall have
the following meanings in this Agreement (such meanings to be equally applicable
to both the singular and plural forms of the terms defined).  Capitalized terms
not otherwise defined in this Agreement shall have the meaning ascribed to such
terms in the Loan Agreement applicable to the Loan with respect to which such
term is used.  In the event of an inconsistency or conflict between the
provisions of any Loan Agreement and this Agreement, this Agreement shall
control.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Forbearance Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Enforcement Action” means any action or the exercise by a Lender of any right
or remedy, at law or in equity, as provided by contract or otherwise, to declare
an Event of Default related to the Maturity Event or realize upon the Collateral
(including, without limitation, an assignment in lieu of foreclosure or other
final negotiated settlement in lieu of any such enforcement action) or to
collect the Debt secured by the Collateral (including without limitation any
acceleration thereof).  
 
“Forbearance Termination Time” shall mean the time when the earliest of the
following occurs:
 
a.           12:01 am on April 5, 2010;
 
b.           the occurrence of any Event of Default other than the Maturity
Event;
 
c.           the commencement of any Bankruptcy Proceeding with respect to any
Borrower Party;
 
d.           any representation or warranty made by any Borrower Party in this
Agreement shall prove to have been untrue, inaccurate or incomplete in any
material respect on or as of the date made or deemed made;
 
e.           any Borrower Party shall fail in any material respect to perform,
as and when required, any of its covenants or other obligations set forth in
this Agreement;
 
f.           any Borrower Party shall take any action to challenge (including,
without limitation, asserting in writing any challenge to) the validity or
enforceability of this Agreement or any provision hereof; or
 
g.           the commencement of a suit or the assertion of a counterclaim,
defense or right of set off by any Borrower or any Affiliate of any Borrower
against Lender.
 
ARTICLE 2
 
ACKNOWLEDGMENT OF DEBT, STATUS OF LOAN, RELEASE OF CLAIMS,
 
SECTION 2.1  Reaffirmation of Loan Documents.  Each Borrower Party hereby
acknowledges and agrees that all terms, conditions and provisions of each Loan
Document continues in full force and effect and remain unaffected and unchanged,
and Borrower hereby reaffirms the Debt and all other obligations of Borrower
under each Loan Document.  This Agreement is not intended to, and shall not be
construed to, create or constitute a modification or waiver of any Loan or any
Default, Event of Default, or breach under the Loan Agreement or any other Loan
Document or a release or relinquishment of, and shall not affect, the liens,
security interests and, except as expressly provided in this Agreement, any of
the rights under any Loan Document, all of which are hereby ratified, confirmed,
renewed and extended in all respects.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.2  Acknowledgments of Borrower.
 
(a)           Aggregate Amount of Loan.  Each Borrower hereby acknowledges that,
as of March 5, 2010, the aggregate outstanding amount of the Loan, including all
principal, accrued and unpaid interest is $84,753,176.69 and as of March 5,
2010, such amount is due and payable in full.
 
(b)           Collateral.  Borrower acknowledges and agrees that all of the
Collateral under the Loan, all reserve funds and escrowed funds pursuant to the
Loan Documents (whether currently existing or deposited in the future), secures
and shall continue to secure the Loan with valid first priority liens and
security interests, to the extent granted in the Loan Documents, and that
Borrower has not taken any action that would cause the interruption, cessation
or other lapse of the aforesaid lien and security interests in such Collateral
or loss of priority of the Lender's lien or security interest in such
Collateral.
 
(c)           This Agreement Not to Supersede Loan Documents.  This Agreement
does not amend or modify in any way any of the Loan Documents.  The Loan
Documents shall continue to govern the Loan until such time as Lender and
Borrower agree (if at all) to enter into other agreements governing the
Loan.  This Agreement does not waive, alter or modify Lender’s rights under any
Loan Document or otherwise waive or excuse any Default or Events of Default
under any Loan Document.  Borrower acknowledges and agrees that, notwithstanding
the agreement of Lender to forbear from taking any Enforcement Action during the
Forbearance Period in respect of the Maturity Event, such forbearance shall not
constitute a waiver of the occurrence or the continuance of any Default or Event
of Default, and any such Default or Event of Default which has occurred shall
continue to exist after the Effective Date unless and until cured by Borrower or
waived by Lender.  This Agreement does not modify, alter or amend any Loan or
any relationship between or among Borrower and Lender.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Agreement, Borrower makes the following
representations and warranties:
 
SECTION 3.1  Formation.
 
(a)           Borrower is a limited liability company, duly organized, validly
existing, and in good standing under the State of South Dakota, is qualified to
do business in each State in which it is required to be authorized to do
business, and has all requisite organizational power and authority to execute,
deliver and perform its obligations under this Agreement.  Borrower has
delivered to Lender all formation and organizational documents of such Borrower,
and all such formation and organizational documents remain in full force and
effect and have not been amended or modified since they were delivered to
Lender.  No consent of any Person is required under any contract, license,
permit, approval or law binding on Borrower in connection with the execution,
delivery or performance of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Each SHP Subsidiary is a limited liability company, duly
organized, validly existing, and in good standing under the State of Delaware or
the State of South Dakota, as applicable, is qualified to do business in each
State in which it is required to be authorized to do business, and has all
requisite organizational power and authority to execute, deliver and perform its
obligations under this Agreement.  Each SHP Subsidiary has delivered to Lender
all formation and organizational documents of such SHP Subsidiary, and all such
formation and organizational documents remain in full force and effect and have
not been amended or modified since they were delivered to Lender.  No consent of
any Person is required under any contract, license, permit, approval or law
binding on any SHP Subsidiary in connection with the execution, delivery or
performance of this Agreement.
 
(c)           Guarantor is a corporation, duly organized, validly existing, and
in good standing under the State of South Dakota, is qualified to do business in
each State in which it is required to be authorized to do business, and has all
requisite organizational power and authority to execute, deliver and perform its
obligations under this Agreement.  Guarantor has delivered to Lender all
formation and organizational documents of Guarantor, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender.  No consent of any
Person is required under any contract, license, permit, approval or law binding
on Guarantor in connection with the execution, delivery or performance of this
Agreement.
 
SECTION 3.2  Power and Authority.  The execution, delivery and performance of
this Agreement by each Borrower Party is not in contravention of law, or any
indenture, agreement or undertaking to which any Borrower Party is a party or by
which any Borrower Party is bound.
 
SECTION 3.3  Valid and Binding Obligations.  The execution and delivery by each
Borrower Party of this Agreement and any other documents required hereunder have
been duly and properly made and authorized, and when executed and delivered by
each Borrower Party will constitute the legal, valid, and binding obligations of
each Borrower Party enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally, and subject to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity.)
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.4  No Defenses.  Each Borrower Party’s obligations to Lender under the
Loan Documents to which it is a party are valid and enforceable.
 
SECTION 3.5  No Default Caused by Entry Into Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions herein
contemplated will not violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on any Borrower Party, or conflict with or
constitute a default under or result in the creation or imposition of any lien
pursuant to the terms of any indenture, instrument or agreement to which any
Borrower is a signatory or by which any Borrower Party is otherwise bound.
 
SECTION 3.6    No Litigation.  There are no material actions, suits or
proceedings at law or in equity by or before any Governmental Authority or
Person now pending, affecting or, to the knowledge of any Borrower Party,
threatened against any Collateral, any Borrower Party, except as previously
disclosed in writing to Lender.
 
SECTION 3.7  No Bankruptcy Filing.  No Borrower Party (a) is a debtor in any
outstanding action or proceeding pursuant to any bankruptcy law or has, upon the
Effective Date, any current intent either to file a petition under any
bankruptcy law or to liquidate any or all or any portion of its assets or
property or (b) is aware that any other person has any current intent to file
against any Borrower Party a petition under any bankruptcy law.
 
SECTION 3.8  No Further Commitment for Additional Accommodations.  Each Borrower
Party expressly agrees and stipulates that, except as expressly provided in this
Agreement, no Lender has any obligation under any Loan Document or any other
agreement or by law, by equity or by any oral representation or communication of
any sort from Lender to refrain from exercising its rights under any Loan
Document, and each Borrower Party expressly agrees and stipulates that Lender
has no obligation under any Loan Document, this Agreement or any other agreement
or by law, by equity or by any oral representation or communication of any sort
to refrain from exercising its rights under this Agreement, or to agree to any
further forbearances or extensions of time to pay the Debt, or provide any
further accommodation to any Borrower Party under any circumstances whatsoever.
 
SECTION 3.9  Environmental Matters.  No Borrower Party knows of any Hazardous
Materials affecting any of the Properties in any material way, and, to each
Borrower Party’s knowledge, each of the Properties is in material compliance
with all Environmental Laws.
 
SECTION 3.10  Actions by Governmental Authorities.  To the knowledge of each
Borrower Party, there have been no actions taken by any Governmental Authority
which may materially impair any Borrower Party’s ability to hold, operate or
develop any  individual Property.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.11  Representations and Warranties.  The representations and
warranties of each Borrower Party in each Loan Document to which it is a party
are true and correct in all material respects as if made on the Effective Date.
 
ARTICLE 4
 
CONDITIONS TO TEMPORARY FORBEARANCE
 
This Agreement and the obligations of Lender to forbear as set forth in Article
5 shall be subject to the satisfaction of the following conditions precedent:
 
SECTION 4.1  Execution, Acknowledgment and Reaffirmation.  Each Borrower Party
shall execute and deliver this Agreement to Lender and Lender shall execute and
deliver this Agreement to Borrower.
 
SECTION 4.2  Correctness of Warranties.  All representations and warranties
contained herein or otherwise made by a Borrower Party in connection herewith
shall be true, correct and complete in all material respects.
 
ARTICLE 5
 
FORBEARANCE
 
SECTION 5.1  Forbearance Period.  Lender will forbear from taking any
Enforcement Action in connection with the Maturity Event from the date hereof
until the Forbearance Termination Time (the “Forbearance Period”).
 
SECTION 5.2  Fees and Expenses.  All fees, costs, expenses, distributions and
advances incurred by Lender in connection with or furtherance of the
transactions contemplated under this Agreement, including, without limitation,
attorneys’ fees, expenses and distributions shall be paid promptly Borrower to
Lender.
 
SECTION 5.3  Enforcement Actions After Forbearance Period.  Each Borrower Party
acknowledges and agrees that the provisions of this Agreement shall be effective
solely for the purposes set forth herein, shall be limited precisely as written
and shall not be deemed to waive any Default or Event of Default (including the
Maturity Event) or otherwise prejudice any right or remedy which Lender may now
have or has in the future under or in connection with any Loan Document.  Each
Borrower Party further acknowledges and agrees that, upon the occurrence of the
Forbearance Termination Time, the agreement of Lender to forbear from taking any
Enforcement Action in respect of the Maturity Event shall cease and be of no
further force or effect, and Lender shall be entitled to immediately take such
Enforcement Actions under the Loan Agreement, the other Loan Documents or
applicable law in respect of the Maturity Event or any other Event of Default
then existing as such Lender may determine in its sole and absolute discretion,
all without further notice or demand.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
COVENANTS
 
SECTION 6.1  Covenants.
 
(a)           Delivery of Information; Reporting.  Borrower Parties shall use
best efforts to deliver to the Lender any materials and information reasonably
requested by the Lender within a reasonable time after receipt by Borrower
Parties of such request to the extent such materials or information are in the
actual possession of, or readily available to, Borrower Parties.
 
(b)           Interest Rate.  Notwithstanding the agreement of Lender under this
Agreement to forebear from the exercise of the other rights and remedies such
Lender may have, interest on the outstanding principal amount of the Loan and
any unpaid interest thereon shall accrue at the rate of LIBOR plus 8.75% but
during the Forbearance Period, Lender shall accept payment of interest at the
rate of LIBOR plus 5.75%, and the difference between such amounts shall accrue
and be added to the outstanding principal balance of the Loan.  LIBOR as used
herein shall be the greater of (a) 2% or (b) the meaning given to LIBOR in the
Loan Agreement.  Notwithstanding the Interest Period and Payment Date, each as
defined in the Note, (i) interest shall accrue at the above described rate for
the interest period commencing on March 6th, 2010 and ending on (and including)
April 5, 2010, (ii) the next Payment Date shall be April 5, 2010.  Interest
shall be calculated on the basis of a 360 day year.  Interest due and payable
under the Note up to and including March 5, 2010, will be advanced from the
Interest Reserve Account on the March 5, 2010 and added to the outstanding
principal balance of the Loan.
 
(c)           Operate in Ordinary Course.  Each Borrower Party shall operate its
business in the ordinary course consistent with prudent business practices for a
company similarly situated in the industry in which such Borrower Party conducts
its business.
 
ARTICLE 7
 
MISCELLANEOUS
 
SECTION 7.1  Addresses for Notices, Etc.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered in the manner required by each Loan Agreement.
 
SECTION 7.2  Survival of Representations and Warranties.  All representations,
warranties, covenants and agreements contained herein or made in writing by any
Borrower Party in connection herewith shall survive the execution and delivery
of this Agreement and be true and correct until all of the obligations hereunder
and under all Loan Documents have been satisfied in full pursuant to this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 7.3  Headings.  The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.
 
SECTION 7.4  Further Assurances.  Each Borrower Party and Lender shall, from
time to time, execute such additional documents as may reasonably be requested
by Lender or any Borrower Party or its respective counsel and take such other
actions, to carry out and fulfill the intent and purpose of this
Agreement.  Each Borrower Party and Lender hereby agrees to execute, acknowledge
and deliver such documents as reasonably requested by Lender or any Borrower
Party for such purposes and otherwise to cooperate in Borrower’s or Lender’s
efforts in this regard.
 
SECTION 7.5  Construction.  Regardless of which Party drafted this Agreement or
any particular clause of this Agreement, any construction of this Agreement or
of any Loan Document shall be made without any reference whatsoever as to which
Party drafted, or insisted upon a clause in, this Agreement.
 
SECTION 7.6  Choice of Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York without
giving effect to its conflict of laws principles.
 
SECTION 7.7  Entire Agreement.  The Loan Documents, this Agreement and the
documents executed pursuant hereto, embody the entire agreement and
understanding between Lender and each Borrower Party and supersede all prior
agreements and understandings between said parties relating to the subject
matter thereof.
 
SECTION 7.8  Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original document enforceable against the Party
signatory thereto, but all of which shall constitute a single document.
 
SECTION 7.9  No Waiver of Remedies.  No delay or failure of Lender to exercise
any right under any Loan Document or this Agreement shall impair such right or
be construed to be a waiver of such right or of any default or an acquiescence
therein, and any single or partial exercise of any such right shall not preclude
other or further exercise thereof or the exercise of any other right.  No
waiver, amendment or other variation of the terms, conditions or provisions of
any Loan Document or this Agreement shall be valid unless made in writing and
signed the parties hereto, and then only to the extent specifically set forth in
such writing.  All remedies contained in any Loan Document or in this Agreement
or afforded by law or by equity shall be cumulative and all shall be available
to each applicable Lender until each Loan has been paid in full.
 
SECTION 7.10  Counsel; Voluntary Agreement.  Counsel for each Party hereto have
reviewed and advised their clients with respect to the terms and conditions of
this Agreement and such Party’s respective rights and remedies.  Counsel for
each Borrower Party have thoroughly and carefully read this Agreement and each
Party has entered into this Agreement freely and voluntarily, without duress or
coercion of any kind, and as a well reasoned exercise of their respective
business judgments.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 7.11  Effectiveness.  This Agreement, together with all of its
provisions, stipulations and representations (a) shall be effective, with
respect to each Party, as of the date it is executed and delivered by each
Party, (b) shall only apply to the Maturity Event and (c) shall not apply to any
other Default or Event of Default that currently exists or that may hereinafter
exist.
 
SECTION 7.12  No Third Party Beneficiaries.  This Agreement is solely between
the Parties hereto and no person not a party to this Agreement shall have any
rights or privileges hereunder.
 
SECTION 7.13  WAIVER OF JURY TRIAL.  LENDER AND EACH BORROWER PARTY HEREBY AGREE
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER AND EACH
BORROWER PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER
AND EACH BORROWER PARTY ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.  THIS PROVISION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.
 


[SIGNATURES FOLLOW ON NEXT PAGE]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties signing below has caused this Agreement
to be executed, sealed and delivered, as applicable, on the day and year first
above written.
 

 
LENDER:
     
FORTRESS CREDIT OPPORTUNITIES I
LP (as assignee of Fortress Credit Corp.)
     
By: Fortress Credit Opportunities GP LLC,
 
its general partner
         
By: /s/ Constantine M. Dakolias
 
Name: Constantine M. Dakolias
 
Title: President
     
DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP, as Assignor
     
By: Drawbridge Special Opportunities GP
LLC, its general partner
     
By: /s/ Constantine M. Dakolias
 
Name: Constantine M. Dakolias
 
Title: President

 
 
 

--------------------------------------------------------------------------------

 
 

 
BORROWER PARTIES:
     
SUMMIT HOTEL PROPERTIES, LLC,
 
a South Dakota limited liability company
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Executive Officer
     
SUMMIT HOSPITALITY I, LLC
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Manager
     
SUMMIT HOSPITALITY II, LLC
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Manager
     
SUMMIT HOSPITALITY III, LLC
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Manager
     
SUMMIT HOSPITALITY IV, LLC
     
By:  /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Manager
     
SUMMIT HOSPITALITY V, LLC
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chief Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTOR:
     
The Summit Group, Inc., a South Dakota
corporation
     
By: /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide
 
Title: Chairman

 
 
 

--------------------------------------------------------------------------------

 